UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Section 13a-16 15d-16 of the Securities Exchange Act of 1934 Dated:March 4, 2011 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date: March 4, 2011 By: /s/ Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate ReleaseDate: March 4, 2011 11-09-TR Teck Announces Coal Shipment Agreement with Westshore Vancouver, BC – Teck Resources Limited (“Teck”, TCK.A and TCK.B, NYSE: TCK) announced today that it has reached agreement with Westshore Terminals Limited Partnership (“Westshore”) on terms for the shipment of steelmaking coal from Teck’s mines in British Columbia and Alberta for a four year term from April 1, 2012 to March 31, 2016.The new agreement contemplates Teck shipping 16 million tonnes of coal in the initial contract year, and larger amounts in subsequent years when Teck’s production is scheduled to increase, all at fixed rates through Westshore. The commercial terms of the contract are confidential. The existing contract that covers coal from the Elkview, Line Creek and Cardinal River mines expire on March 31, 2012 and the contract that covers coal from the Fording River, Greenhills and Coal Mountain mines expires on February 29, 2012. Forward-Looking Statements This press release contains certain forward-looking statements within the meaning of the United States Private Securities Litigation Reform Act of 1995 and forward-looking information as defined in the Securities Act (Ontario).The forward-looking statements in this news release include statements concerning the volume of coal to be shipped by Teck under the new agreement with Westshore. Forward-looking statements involve known and unknown risks, uncertainties and other factors, which may cause the actual results, performance or achievements of Teck to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements.Factors that may cause actual results to vary include, but are not limited to, operational risks relating to Teck’s coal mines, transportation-related risks, market-related risks, and other risk factors as detailed from time to time in Teck’s reports filed with Canadian securities administrators and the U.S. Securities and Exchange Commission.Certain of these risks are described in more detail in the annual information form of Teck and in its public filings with Canadian securities administrators and the U.S. Securities and Exchange Commission.Teck does not assume the obligation to revise or update these forward-looking statements after the date of this document or to revise them to reflect the occurrence of future unanticipated events, except as may be required under applicable securities laws. About Teck Resources Teck is a diversified resource company committed to responsible mining and mineral development with major business units focused on copper, steelmaking coal, zinc and energy.Headquartered in Vancouver, Canada, its shares are listed on the Toronto Stock Exchange under the symbols TCK.A and TCK.B and the New York Stock Exchange under the symbol TCK. Investor Contact: Greg Waller Teck Resources Limited Tel.: (604) 699-4014 email: greg.waller@teck.com Media Contact: Marcia Smith Teck Resources Limited Tel.: (604) 699-4616 email: marcia.smith@teck.com
